OPINION — AG — **** MEETINGS OF MEDICAL EXAMINERS — NOTICE TO TAKE DISCIPLINARY ACTION **** THE STATE BOARD OF MEDICAL EXAMINERS MAY NOT SET MORE THAN ONE REGULAR MEETING DURING THE FIRST SIX MONTHS OF EACH CALENDAR YEAR AND MAY NOT SET MORE THAN ONE REGULAR MEETING DURING THE SECOND SIX MONTHS OF EACH CALENDAR YEAR. THE STATE BOARD OF MEDICAL EXAMINERS MAY NEITHER CITE LICENSEES TO APPEAR NOR TAKE DISCIPLINARY ACTION AGAINST A LICENSEE AT THE SPECIAL MEETING. CITE: 59 O.S. 1961 488 [59-488], 59 O.S. 1961 503 [59-503], 75 O.S. 1969 Supp. 301-327, [75-301] — [75-327] (WILLIAM BONNELL)